Citation Nr: 1048223	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-03 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1976 to 
March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  By 
way of the July 2006 rating decision the RO denied service 
connection for hepatitis C.   During the pendency of the appeal, 
the Veteran relocated and his claims file is now under the 
jurisdiction of the RO in Newark, New Jersey.

In April 2009 the Board remanded this issue on appeal for further 
development.   The Board remanded the matter in order to obtain 
any outstanding records of pertinent treatment, Social Security 
Administration (SSA) records, and to schedule a VA examination to 
determine the nature and etiology of the Veteran's hepatitis C.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The preponderance of the evidence is against a finding that 
the Veteran had hepatitis C or hepatitis high risk activity 
during service.  

3.  Hepatitis C was not shown at separation or within a year 
after service, and the weight of the evidence on file is against 
a finding that there is any relationship between the Veteran's 
hepatitis C and service. 




CONCLUSION OF LAW

Hepatitis C is not due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran through 
correspondence in January 2006.  This letter detailed the 
elements of a service connection claim, described the evidence 
and information necessary to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran in 
obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the RO informed the Veteran of the disability rating 
and effective dates in March 2006 and April 2006 letters. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issues 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran a VA 
examination in December 2009.  The Board finds that this 
examination is sufficient since the duty to assist usually 
includes conducting a thorough and contemporaneous examination of 
the Veteran that takes into account the records of prior 
examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  This December 2009 post-remand 
examination  met that criteria and the duty to assist is 
fulfilled.    

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran was advised of his right to a hearing before the RO 
and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim on appeal.  

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran asserts that his currently diagnosed hepatitis C is 
due to his military service.  Specifically, he contends that he 
contracted the disease from "jet injectors" when he was 
stationed at Fort Jackson, South Carolina in approximately 
February 1978.  After a careful review of the contentions, as 
well as all of the evidence in the Veteran's claims file, the 
Board finds that the preponderance of the evidence is against the 
award of service connection for hepatitis C.  

The Veteran's service treatment records revealed no evidence of 
treatment for hepatitis-like symptoms or a diagnosis of hepatitis 
during service.  Between September 1977 and February 1978 the 
Veteran underwent Medical Board proceedings for acute 
schizophrenia, which is not before the Board.  The September 1977 
Medical Board reads as follows:

		The patient describes multiple drug abuse: he drinks 
      alcohol "as often as I can get it," smokes 2 packs 
of 
cigarettes per day, has used heroin, methadone, 
"downs", amphetamines, cocaine, valium, PCP, THC, 
and marijuana.  
He has been arrested for possession of narcotics and 
unauthorized lottery tickets but the charges were 
dropped.  
He has been involved in drug rehabilitation programs. 

September 22, 1977 Medical Board 

At the Veteran's February 1978 Medical Board hearing he testified 
that he did drugs in 1973 prior to his military service and 
underwent drug counseling and an outpatient drug program.  
However, on the Veteran's December 1976 entrance Report of 
Medical History the Veteran wrote "no drugs."  The Board finds 
that the only evidence of drug use is prior to service and not 
during service.  In addition, the Veteran's service treatment 
records do not document activities that are recognized as 
creating a high risk of hepatitis infection, e.g. blood 
transfusion, tattoos, in-service intravenous drug use, or 
promiscuous sexual activity.  Therefore, the Board finds that the 
Veteran had no documented in-service high risk factors, and that 
the records show no indications of hepatitis C during service or 
at separation from service.  The Board notes that even assuming 
the Veteran had used drugs during service, if he contracted 
hepatitis from such drug abuse, compensation for such disability 
would be prohibited by law.  See 38 U.S.C.A. § 1110.   

A careful review of the Veteran's post-service treatment records 
reveals that he was not diagnosed with hepatitis C until 2001, 
the December 2009 VA examiner and the Veteran's private physician 
specifically stated June 1, 2001.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).  

There are two opinions on the etiology of the Veteran's hepatitis 
C.  One opinion states the approximate beginning of the Veteran's 
hepatitis C and one opinion is against the Veteran's claim.  Each 
of these is discussed below.

In June 2009 the Veteran's private physician stated that the 
Veteran's hepatitis C progressed to cirrhosis.  The private 
opinioned that:

		David most likely acquired the disease more than 
      15 to 20 years prior to his diagnosis in 2001. 

June 2009 Private Physician's Statement. 

In December 2009 the Veteran was afforded a VA examination.  The 
examiner noted that the Veteran was being evaluated for a liver 
transfer but was now off the list.  He noted that a liver biopsy 
in 2001 showed that the Veteran had stage I fibrosis and chronic 
hepatitis.  He further stated:

		The veteran has a history of drug abuse in the past.  
      No history of hemodialysis.  He has a had blood 
      transfusions multiple times in the past since 2004.  
      He has a history of chronic upper GI bleeding and 
      iron-deficiency anemia.  He was treated with 
      intravenous iron.  He has melena according to the 
      veteran.  He has a history of multiple gastric AVMS.  
      He also has Procrit and Neupogen treatment.  No 
      history of sexual promiscuity.  

Report of December 2009 Examination

The VA examiner stated the following for the Veteran's social 
history:

		The veteran snorted cocaine before service.   He 
      used intravenous drugs and stopped using heroin 
      in 1980.  He stopped using drugs 23 years ago 
      and has been abstaining from alcohol for the past 
      23 years. 

Report of December 2009 Examination

In compliance with the April 2009 Board remand the VA examiner 
stated the following:

		The BVA remand was reviewed.  The incubation 
      period for hepatitis C is anywhere from 2 to 26 weeks.  
      The onset of symptoms can be anywhere from 10-20 
      years after acquiring the hepatitis C virus, but many 
      people do not even show the symptoms.  The veteran's 
      hepatitis C infection is as likely as not due to 
illicit 
      drug use in the past, whether it was the cocaine use 
      or the intravenous drug/heroin use.  Those are the 
      most common risk factors and most important risk 
      factors for acquiring hepatitis C.  The veteran's 
      hepatitis C is less likely due to service airgun 
      inoculation.  

Report of December 2009 Examination

In January 2009 the Veteran submitted a buddy statement from a 
fellow service member.  He stated that he too received 
inoculations with an automatic jet injector and was infected with 
Hepatitis C.  His opinion read as following:

		I know and firmly believe that I was infected 
      by unsanitary conditions under which Mr. [redacted] 
      and I were subjected to when we received our 
      inoculations. 

While the Veteran has testified that his hepatitis C was due to 
the immunization guns used in military vaccinations and this was 
corroborated by the buddy statement, they are not competent to 
provide medical testimony as to etiology of a condition.  The 
Board notes that a layperson such as the Veteran is competent to 
testify in regard to the onset and continuity of symptomatology.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  A layperson, however, lacks medical training to be 
considered capable of opining, however sincerely, in regard to 
diagnosis and causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 
1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  While 
the Veteran may believe that he has a current disability 
involving hepatitis C that is due to his military service, the 
file simply contains no medical evidence supporting that belief.  

The Board notes that the June 2009 private opinion stated that 
the Veteran's hepatitis C began 15 to 20 years prior to his 2001 
diagnosis; however, this is still three to five years after his 
discharge from service.  This lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).  While, the 
VA examiner stated that the "onset of symptoms can be anywhere 
from 10-20 years after acquiring the hepatitis C virus" there is 
no evidence that it is not related to the Veteran's document drug 
use and without any other risk factors during service, service 
connection must be denied. 

The Board notes that VBA Fast Letter 04-13 that addressed the 
relationship between immunization with jet injectors and 
hepatitis C infection as it relates to service connection.  The 
letter concluded that:

      The large majority of HCV infections can be accounted 
      for by known modes of transmission, primarily 
transfusion 
      of blood products before 1992, and injection drug use.  
      Despite the lack of any scientific evidence to 
document
      transmission of HCV with air gun injectors, it is 
      biologically plausible.

The Board has considered this Fast Letter.  The fact that an 
event is plausible, however, does not equate to a finding that it 
is likely (or even at least as likely as not).  For example, it 
is plausible that one could win the lottery.  That does not make 
the event likely.  In short, plausibility is not enough to grant 
service connection.   Furthermore, this VBA Fast Letter is not 
specific to the Veteran's case, but rather is a general guideline 
for VBA.  The Board finds that there is no medical evidence to 
support the Veteran's assertion that he has a disability 
involving hepatitis C that is related to service.  While the 
Veteran has a diagnosis of the claimed condition, for service 
connection to be awarded, the evidence must establish not only 
the existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Here, there is no such medical evidence relating the 
Veteran's hepatitis C to service.  Service connection must be 
denied.  

In summary, the Veteran had no documented in-service risk 
factors, a VA doctor has concluded that it is unlikely that the 
Veteran's hepatitis C is related to service, and there is no 
competent medical evidence supporting the Veteran's allegation 
that his current hepatitis C is related to service.  The 
preponderance of the evidence is against his claim, and it must 
be denied.  





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hepatitis C is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


